   Case 3:21-cv-00209-TKW-HTC Document 1 Filed 02/09/21 Page 1 of 7




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION

 JULIE DEEANN VICK,                            CASE NO.:

          Plaintiff,

 vs.

 BAPTIST HEALTH CARE
 CORPORATION.,
 A Florida Not for Profit
 Corporation,

          Defendant.
                                  _____/

               COMPLAINT & DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff, JULIE DEANN VICK (“Ms. Vick” or

“Plaintiff”), by and through the undersigned counsel, files this Complaint

against     Defendant,     BAPTIST      HEALTH        CARE      CORPORATION.

(“BAPTIST” or “Defendant”), a Florida Not For Profit Corporation, and

states as follows:

                                   INTRODUCTION

       1.      Plaintiff brings this action for interference and retaliation pursuant

to the Family and Medical Leave Act, as amended, 29 U.S.C. § 2601, et seq.

(“FMLA”). Plaintiff is seeking damages including Defendant back pay, an equal

amount as liquidated damages, other monetary damages, equitable relief, front

pay, declaratory relief, compensatory damages, punitive damages, and
   Case 3:21-cv-00209-TKW-HTC Document 1 Filed 02/09/21 Page 2 of 7




reasonable attorneys’ fees and costs.

               JURISDICTION, VENUE, AND FMLA COVERAGE

      2.     This Court has jurisdiction over Plaintiff’s claims pursuant to the

FMLA and has the authority to grant declaratory relief under the FMLA and

pursuant to 28 U.S.C. § 2201, et seq.

      3.     At all times relevant hereto, Plaintiff was an employee of

Defendant.

      4.     Plaintiff is an adult individual who worked for Defendant in

Santa Rosa County, Florida, and this venue is therefore proper.

      5.     Defendant is a Florida Not for Profit Corporation that operates

and conducts business in Santa Rosa County, Florida, and is therefore within

the jurisdiction of this Court.

      6.     At all times relevant hereto, Defendant was an employer covered

by the FMLA, because it was engaged in commerce or in an industry affecting

commerce that employed 50 or more employees within 75 miles of where

Plaintiff worked, for each working day during each of 20 or more calendar

workweeks, prior to seeking leave under the FMLA.

      7.     At all times relevant hereto, Plaintiff was an employee entitled to

leave under the FMLA, based on the fact that she: (a) suffered from a serious

health condition as defined by the FMLA which necessitated FMLA leave;

and (b) was employed by Defendant for at least 12 months and worked at least
   Case 3:21-cv-00209-TKW-HTC Document 1 Filed 02/09/21 Page 3 of 7




1,250 hours during the relevant 12-month period prior to her seeking to

exercise her rights to FMLA leave.

                            STATEMENT OF FACTS

      8.     Ms. Vick worked for Defendant, most recently as an Executive

Assistant, from August 17, 2009, until her unlawful and retaliatory

termination on January 2, 2020.

      9.     Ms. Vick suffers from vestibular neuronitis, migraine headaches,

vertigo, and intermittent asthma, all of which are considered serious health

conditions under the FMLA.

      10.    In July 2019, Ms. Vick started suffering flare ups of her severe

migraines and vertigo.

      11.    Accordingly,    Ms.     Vick   swiftly   informed   Defendant’s

Supervisors, Doctor David Joyner (“Dr. Joyner”), and Julie Kellen, of the

recent flareup of her serious health conditions.

      12.    As such, beginning in July of 2019, Ms. Vick utilized

intermittent FMLA more frequently than she had done before, due to the

recent flareup in her disabling serious health conditions.

      13.    In early September of 2019, impatient and annoyed with Ms.

Vick’s utilization of FMLA leave, Defendant began interfering with, and

retaliating against, Ms. Vick for taking intermittent FMLA leave.
   Case 3:21-cv-00209-TKW-HTC Document 1 Filed 02/09/21 Page 4 of 7




      14.      Accordingly, that month, Defendant issued Ms. Vick a

retaliatory write-up accusing of generally “making mistakes” and “not doing

a good job.”

      15.      Defendant subsequently escalated its interference and retaliation

of Ms. Vick by placing her on a “performance improvement plan,” which Ms.

Vick completed successfully.

      16.      In December 2019, Ms. Vick’s asthma was triggered by a bout

of the flu, and she utilized several days’ worth of intermittent FMLA leave in

order to treat and address her disabling serious conditions at that time.

      17.      Shortly thereafter, on January 2, 2020, Dr. Joyner called Ms.

Vick into a meeting with representatives of Defendant’s Human Resources

Department. At that time, Defendant informed Ms. Vick that it had decided to

terminate her employment, effective immediately.

      18.      Defendant attempted to characterize its extreme adverse

employment action against this long-time loyal servant as attributable to Ms.

Vick somehow not performing up to Defendant’s expectations. This is a pure

pretext.

      19.      In reality, Defendant clearly retaliated against Ms. Vick for

suffering from serious health conditions, and for requesting, requiring, and

undergoing unpaid FMLA leave in order to treat and address same.
   Case 3:21-cv-00209-TKW-HTC Document 1 Filed 02/09/21 Page 5 of 7




      20.    Any other reason given for Plaintiff’s termination is a pretext,

designed to cover up FMLA interference and retaliation, and disability

discrimination.

      21.    The timing of Plaintiff’s use of protected FMLA leave, and

Defendant’s termination of her employment, alone demonstrates a causal and

temporal connection between her protected activity, and the illegal actions

taken against her by Defendant.

      22.    Defendant purposefully and intentionally interfered with, and

retaliated against Plaintiff, for her use of approved FMLA protected leave.

      23.    Plaintiff has suffered damages as a result of Defendant’s conduct.

      24.    Plaintiff has retained the law firm of RICHARD CELLER

LEGAL, P.A., to represent her in the litigation and has agreed to pay the firm a

reasonable fee for its services.

                             COUNT I
              UNLAWFUL INTERFERENCE UNDER THE FMLA

      25.    Plaintiff reincorporates and readopts all allegations contained

within Paragraphs 1-24, above.

      26.    At all times relevant hereto, Plaintiff was protected by the FMLA.

      27.    At all times relevant hereto, Defendant interfered with Plaintiff by

refusing to allow Plaintiff to exercise her FMLA rights.

      28.    At all times relevant hereto, Plaintiff was protected from
   Case 3:21-cv-00209-TKW-HTC Document 1 Filed 02/09/21 Page 6 of 7




interference under the FMLA.

      29.    As a result of Defendant’s willful and unlawful acts by interfering

with Plaintiff for exercising her rights pursuant to the FMLA, Plaintiff has

suffered damages and incurred reasonable attorneys’ fees and costs.

      30.    As a result of Defendant’s willful violation of the FMLA, Plaintiff

is entitled to liquidated damages.

      WHEREFORE, Plaintiff demands judgment against Defendant for

back pay, an equal amount as liquidated damages, other monetary damages,

equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and

any and all further relief that this Court determines to be just and appropriate.

                           COUNT II
              UNLAWFUL RETALIATION UNDER THE FMLA

      31.    Plaintiff reincorporates and readopts all allegations contained

within Paragraphs 1-24

      32.    At all times relevant hereto, Plaintiff was protected by the FMLA.

      33.    At all times relevant hereto, Defendant retaliated against Plaintiff

by firing her for her use or attempted use of FMLA-protected leave.

      34.    At all times relevant hereto, Plaintiff was protected from retaliation

under the FMLA.

      35.    At all times relevant hereto, and for purposes of the FMLA

retaliation claim, Defendant acted with the intent to retaliate against Plaintiff,
   Case 3:21-cv-00209-TKW-HTC Document 1 Filed 02/09/21 Page 7 of 7




because Plaintiff exercised or attempted to exercise her rights to take approved

leave pursuant to the FMLA.

      36.    As a result of Defendant’s intentional, willful and unlawful acts by

retaliating against Plaintiff for exercising or attempting to exercise her rights

pursuant to the FMLA, Plaintiff has suffered damages and incurred reasonable

attorneys’ fees and costs.

      37.    As a result of Defendant’s willful violation of the FMLA, Plaintiff

is entitled to liquidated damages.

      WHEREFORE, Plaintiff demands judgment against Defendant for

back pay, an equal amount as liquidated damages, other monetary damages,

equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and

any and all further relief that this Court determines to be just and appropriate.

                       DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury on all issues so triable.

Dated this 9th day of February, 2021.

                                         Respectfully Submitted,

                                        By: /s/ Noah E. Storch
                                        Noah E. Storch, Esq.
                                        Florida Bar No. 0085476
                                        RICHARD CELLER LEGAL, P.A.
                                        10368 W. State Rd. 84 Suite 103
                                        Davie, FL 33324
                                        Telephone: (866) 344-9243
                                        Facsimile: (954) 337-2771
                                        noah@floridaovertimelawyer.com
